                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION

                                            No. 5:18-CR-00452-FL-1
                                            No. 5:18-CR-00452-FL-2



    UNITED STATES OF AMERICA,                               )
                                                            )
                                                            )
      v.                                                    )                          ORDER
                                                            )
                                                            )
    LEONID ISAAKOVICH TEYF, and                             )
    TATYANA ANATOLYEVNA TEYF,                               )
                                                            )
                      Defendants.                           )



           This matter comes before the court on reconsideration of the parties’ respective motions to

seal. (DE 377, 384, 419). Upon further review of the sealed filings, (DE 376, 383, 418), the court

concludes that defendant Tatyana Teyf’s privacy interest in protecting her personal health

information and treatment outweighs the common law presumption of access to court records.

However, less drastic alternatives to sealing the entirety of the filings, specifically redaction, are

available.

           Not later than February 5, 2020, the parties are ORDERED to tender by email to the case

manager for the instant action proposed redacted copies of their respective filings for the court’s

inspection and approval.1 The parties should redact only those statements specifically pertaining

to defendant Tatyana Teyf’s personal health information and treatment. If said proposed redacted

filings meet with the court’s approval, they will be lodged on the public docket. If the court



1
           The files should be submitted to the court in text searchable PDF format.
determines the parties’ proposed redactions of any portion of the subject filings do not require

sealing, the court’s further notice will follow.

       SO ORDERED, this the 3rd day of February, 2020.



                                               _________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                   2
